137 Mich. App. 60 (1984)
357 N.W.2d 805
PEOPLE
v.
MAZZIE
Docket No. 67670.
Michigan Court of Appeals.
Decided September 4, 1984.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Deputy *64 Chief, Civil and Appeals, and Carolyn Schmidt, Assistant Prosecuting Attorney, for the people.
Robert E. Slameka, for defendant on appeal.
Before: R.B. BURNS, P.J., and V.J. BRENNAN and J.T. KALLMAN,[*] JJ.
J.T. KALLMAN, J.
Defendant was charged with premeditated murder, felony murder, and kidnapping. MCL 750.316; MSA 28.548 and MCL 750.349; MSA 28.581. He pled guilty but mentally ill to murder in the second degree, MCL 750.317; MSA 28.549, and was sentenced to a term of from 25 to 50 years in prison pursuant to a sentence bargain. The prosecution, as part of the bargain, dismissed the premeditated murder, felony murder and kidnapping counts. Defendant filed in August, 1981, a motion for leave to file a delayed motion for a new trial, alleging that the trial court did not comply with GCR 1963, 785.7 in several particulars. In October, 1981, defendant was granted a new trial. At his new trial, conducted before a jury, defendant was convicted of second-degree murder and kidnapping and was sentenced by a different judge to 75 to 150 years imprisonment on the second-degree murder count and life imprisonment on the kidnapping count. Defendant now appeals as of right.
On appeal, defendant raises four issues.
Defendant first contends that the trial court's instructions on legal insanity were erroneous and reversal is mandated. As there was no objection to this instruction, reversal on this basis is precluded absent a showing of manifest injustice. People v *65 Gasco, 119 Mich. App. 143, 145-146; 326 NW2d 397 (1982).
In this case, the trial court charged the jury as follows:
"Mental illness is a substantial disorder of thought or mood which significantly affects a person's judgment, his behavior and his ability to recognize reality and his ability to conform with the ordinary demands of ordinary life. That is mental illness. It is a substantial disorder of thought or mood which affects the person's behavior and judgment and his ability to recognize reality and the demands of ordinary life. That is mental illness.
"Now legal insanity means that because a person is mentally ill, he cannot appreciate that the acts which he is doing are wrong and that he cannot conform his conduct to the requirements of the law. Now there are two things that are required for mental,  there are two things that are required for legal insanity. The two things are that the person, because of mental illness, cannot appreciate that the acts that he is doing are wrong. In addition to that, knowing that the act is wrong, he cannot help himself, he cannot conform his conduct to the requirements of the law."
The trial judge's instruction was erroneous in that it allowed the jury to acquit by reason of insanity only if it concluded that defendant (1) could not appreciate that his acts were wrong and (2) could not conform his conduct to the requirements of the law. MCL 768.21a; MSA 28.1044(1). In fact, if defendant could not appreciate the wrongfulness of his acts or could not conform his conduct to the requirements of the law, the statute requires that defendant be acquitted by reason of insanity.
Nonetheless, because the trial court correctly instructed the jury that, if it found defendant to be mentally ill but not insane, its verdict "should be *66 guilty but mentally ill" and that defendant could not be legally insane without also being mentally ill, the erroneous insanity instruction does not require reversal. Here, the court's instruction unequivocally directed the jury that a finding of mental illness short of insanity should result in a verdict of guilty but mentally ill. This case is thus controlled by People v Crawford, 89 Mich. App. 30, 36; 279 NW2d 560 (1979). There, this Court noted that, pursuant to MCL 768.21a(1); MSA 28.1044(1)(1), before a defendant can be found legally insane, he would have to be found mentally ill. In Crawford, as here, the trial court's instructions precluded a straight "guilty" verdict if the jury found defendant to be mentally ill. Here, as in Crawford, the erroneous instruction on legal insanity was harmless as defendant was not found to be mentally ill.[1]
Defendant contends that there was not sufficient evidence presented at trial to support his conviction *67 of kidnapping. In our opinion, there was sufficient evidence to support the conviction.
Next, defendant claims that the trial court erred in permitting the reinstatement of a kidnapping charge after it had been dismissed pursuant to a plea agreement. We agree.
In People v McMiller, 389 Mich. 425, 431; 208 NW2d 451 (1973), the Court stated:
"As we have seen, for policy reasons we forbid adversary procedure to expose a person to conviction for a higher offense when the independent fact finder has chosen to find him guilty of a lesser offense." (Emphasis in original.)
In Mikowski v Grand Traverse County Sheriff, 52 Mich. App. 66, 70; 216 NW2d 603 (1974), this Court stated:
"While the Court in McMiller did, indeed, use the terms `higher offense' and `lesser offense', we think the Court in using those terms was not speaking only of the possible penalty which could be imposed. The public policy enunciated in McMiller was that once the prosecutor has determined that the ends of justice would be served by a plea to any charge arising out of a single transaction, the accused shall not thereafter be called upon to answer to any other charge that arises out of that transaction which will either subject him to a higher penalty or cause him to meet any additional elements of proof. In fact the Court explicitly indicated that the accused shall be `tried on the charge to which the plea was offered'."
On the basis of the rule adopted in McMiller and Mikowski, the defendant's kidnapping conviction must be set aside. GCR 1963, 785.7(7)(d) changes the McMiller rule only for convictions *68 entered on or after March 1, 1984; thus, the new subrule is inapplicable here.
Finally the defendant claims that the trial court erred in imposing a greater sentence following his conviction by a jury than was imposed pursuant to a sentence bargain following his plea of guilty. We disagree.
While originally pleading guilty, defendant explained what happened:
"The Court: What happened?
"The Defendant: I invited him into the house, your Honor, and we had a hassle and we were fighting, your Honor, and I strangled him."
But, after defendant's jury conviction, the second trial judge stated the following:
"Now. Judge Evans only had one sentence. `We were fighting and I strangled him.' That is all he had. I had all the other evidence to suggest all sorts of sadistic acts; sexual acts, strangulation, notes that were written suggesting torture to the victim, the fact that there was a jury that found no mental illness in Mr. Mazzie and, under those circumstances, the court does not feel constrained or in any way under any legal obligation to follow the sentence that was imposed by Judge Evans. There are so many reasons that the other judge did not have in his possession at that time or in his knowledge.
"So, since this court heard this case from the beginning and has heard all the circumstances that were not known to the other judge, the court has to use its own discretion and give a sentence this court feels is in keeping with the evidence this court heard. I don't believe I can sentence Mr. Mazzie because of what another judge did. He was not similarly knowledgeable about the facts and circumstances of this case."
The Michigan Supreme Court in People v Payne, *69 386 Mich. 84; 191 NW2d 375 (1971), rev'd on other grounds 412 U.S. 47; 93 S. Ct. 1966; 36 L. Ed. 2d 736 (1973), interpreted North Carolina v Pearce, 395 U.S. 711; 89 S. Ct. 2072; 23 L. Ed. 2d 656 (1969), as requiring that the "identifiable conduct" of a defendant that a sentencing judge may rely upon in imposing a more severe sentence must have occurred "after" the first sentence. This interpretation was wrong as evidenced in Wasman v United States, ___ US ___; 104 S. Ct. 3217; 82 L. Ed. 2d 424 (1984). In Wasman, the Court said Pearce did not prevent consideration of criminal acts committed prior to the original sentencing. The Wasman Court noted that Pearce is not without its ambiguities, quoting the following language from Pearce:
"A man who is retried after his first conviction has been set aside may be acquitted. If convicted, he may receive a shorter sentence, he may receive the same sentence, or he may receive a longer sentence than the one originally imposed. * * *
"* * * A trial judge is not constitutionally precluded, in other words, from imposing a new sentence, whether greater or less than the original sentence, in light of events subsequent to the first trial that may have thrown new light upon the defendant's `life, health, habits, conducts, and mental and moral propensities.' Williams v New York, 337 U.S. 241, 245 [69 S. Ct. 2072; 93 L. Ed. 1337 (1949)]. Such information may come to the judge's attention from evidence adduced at the second trial itself, from a new presentence investigation, from the defendant's prison record, or possibly from other sources." 395 U.S. 722-723 (emphasis added).
The Wasman Court further stated:
"We conclude that any language in Pearce suggesting that an intervening conviction for an offense committed prior to the original sentencing may not be considered upon sentencing after retrial, is inconsistent with the *70 Pearce opinion as a whole." ___ US ___; 104 S. Ct. 3225; 82 L. Ed. 2d 435.
In the two cases before the Court in Pearce there was no asserted explanation or justification for the heightened sentence. This case, on the other hand, squarely presents information that came to the judge's attention from evidence adduced at the second trial itself, which may be relied upon by a sentencing authority to justify an increased sentence after retrial.[2]
Wasman concluded:
"We hold that after retrial and conviction following a defendant's successful appeal, a sentencing authority may justify an increased sentence by affirmatively identifying relevant conduct or events that occurred subsequent to the original sentencing proceedings." ___ US ___; 104 S. Ct. 3225; 82 L. Ed. 2d 435-436.
In this case, the event that occurred subsequent to the original sentencing proceedings was information that came to the attention of the second sentencing judge from evidence adduced at defendant's second trial. Accordingly, this Court is convinced that vindictiveness played no part in defendant's increased sentence. Any presumption thereof has been rebutted. Here, as in Wasman, the trial judge carefully explained proper reasons for imposing the greater sentence.[3]
The kidnapping conviction is vacated.
*71 The conviction and sentence for second-degree murder is affirmed.
Affirmed in part; reversed in part.
V.J. BRENNAN, J., concurred.
R.B. BURNS, P.J. (dissenting).
Defendant was charged with premeditated murder, felony murder, and kidnapping. MCL 750.316; MSA 28.548, MCL 750.349; MSA 28.581. He pled guilty but mentally ill to murder in the second degree, MCL 750.317; MSA 28.549, and was sentenced to a term of 25 to 50 years in prison pursuant to a sentence bargain. The prosecution, as part of the bargain, dismissed the premeditated murder, felony murder and kidnapping counts. Defendant filed a motion for leave to file a delayed motion for new trial in August, 1981, alleging that the trial court did not comply with GCR 1963, 785.7 in several particulars. In October, 1981, defendant was granted a new trial. At his new trial, defendant was tried and convicted of second-degree murder and kidnapping and sentenced to 75 to 150 years on the second-degree murder count and life on the kidnapping count. Defendant appeals. I would reverse.
On appeal, defendant raises four issues.
First, he claims that the trial court erred in imposing a greater sentence upon him following his conviction by a jury than was imposed pursuant to a sentence bargain following his plea of guilty.
While pleading guilty, defendant explained what happened:
"The Court: What happened?
"The Defendant: I invited him into the house, your Honor, and we had a hassle and we were fighting, your Honor, and I strangled him."
*72 The trial judge stated at sentencing:
"Now. Judge Evans only had one sentencing. `We were fighting and I strangled him.' That is all he had. I had all the other evidence to suggest all sorts of sadistic acts; sexual acts, strangulation, notes that were written suggesting torture to the victim, the fact that there was a jury that found no mental illness in Mr. Mazzie and, under those circumstances, the court does not feel constrained or in any way under any legal obligation to follow the sentence that was imposed by Judge Evans. There are so many reasons that the other judge did not have in his possession at that time or in his knowledge.
"So, since this court heard this case from the beginning and has heard all the circumstances that were not known to the other judge, the court has to use its own discretion and give a sentence this court feels is in keeping with the evidence this court heard. I don't believe I can sentence Mr. Mazzie because of what another judge did. He was not similarly knowledgeable about the facts and circumstances in this case."
In People v Payne, 386 Mich. 84; 191 NW2d 375 (1971),[1] the Michigan Supreme Court interpreted North Carolina v Pearce, 395 U.S. 711; 89 S. Ct. 2972; 23 L. Ed. 2d 656 (1969), as requiring that the "identifiable conduct" of the defendant that a sentencing judge may rely upon in imposing a more severe sentence must have occurred "after" the first sentence. The trial judge erred by increasing the defendant's sentence. Judge Townsend's expressed reasons for imposing a harsher sentence all relate to the facts adduced at trial relating to defendant's heinous crime that were not known by the prior sentencing judge. The record of the second sentencing does not disclose "objective information *73 concerning identifiable conduct on the part of defendant occurring after the time of the original sentencing proceeding". Payne, supra, p 97.
Next, defendant claims that the trial court erred in permitting the reinstatement of a kidnapping charge after it had been dismissed pursuant to a plea agreement.
In People v McMiller, 389 Mich. 425, 431; 208 NW2d 451 (1973), the Court stated:
"As we have seen, for policy reasons we forbid adversary procedure to expose a person to conviction for a higher offense when the independent fact finder has chosen to find him guilty of a lesser offense." (Emphasis in original.)
In Mikowski v Grand Traverse Sheriff, 52 Mich. App. 66, 70; 216 NW2d 603 (1974), this Court stated:
"While the Court in McMiller did, indeed, use the terms "higher offense" and "lesser offense", we think the Court in using those terms was not speaking only of the possible penalty which could be imposed. The public policy enunciated in McMiller was that once the prosecutor has determined that the ends of justice would be served by a plea to any charge arising out of a single transaction, the accused shall not thereafter be called upon to answer to any other charge that arises out of that transaction which will either subject him to a higher penalty or cause him to meet any additional elements of proof. In fact the Court explicitly indicated that the accused shall be `tried on the charge to which the plea was offered'."
On the basis of the rule adopted in McMiller and Mikowski, the defendant's kidnapping conviction must be set aside.
Defendant also claims that the trial court erred *74 in its instruction concerning legal insanity. The trial judge instructed the jury:
"Now legal insanity means that because a person is mentally ill, he cannot appreciate that the acts which he is doing are wrong and that he cannot conform his conduct to the requirements of the law. Now there are two things that are required for mental,  there are two things that are required for legal insanity. The two things are that the person, because of mental illness, cannot appreciate that the acts that he is doing are wrong. In addition to that, knowing that the act is wrong, he cannot help himself, he cannot conform his conduct to the requirements of the law." (Emphasis added.)
Under this definition, defendant is insane if (a) he cannot appreciate the wrongfulness of his conduct and (b) he cannot conform his conduct to the requirements of the law. Since both (a) and (b) are necessary to find defendant insane, the prosecution need only negate (a) or (b) to establish defendant's sanity. This is an incorrect statement of the law.
In People v Gasco, 119 Mich. App. 143, 144-145; 326 NW2d 397 (1982), lv den 414 Mich. 951 (1982), the Court was confronted with the following instruction which was taken from CJI 7:8:02A as it was at that time:
"`A person is also legally insane, if, as a result of mental illness or mental retardation, that person in that situation and in his condition lacked substantial capacity or ability to conform his conduct to the requirements of the law which he is charged with violating.

* * *
"`Correspondingly, a person is legally sane if, despite mental illness or mental retardation, that person possesses substantial capacity to appreciate the wrongfulness of his conduct or to conform his conduct to the *75 requirements of the law he is charged with violating.' (Emphasis added.)"
This Court ruled that:
"While the CJI definition of legal insanity correctly states the law, the CJI definition of legal sanity is erroneous. The court's instructions on legal sanity allow the jury to find defendant criminally responsible if it concluded that: (a) he knew the difference between right and wrong; or (b) he could conform his conduct to the requirements of the law. In fact, pursuant to MCL 768.21a(1); MSA 28.1044(1)(1), defendant would be legally sane only if both (a) and (b) were true. CJI 7:8:02A, and the trial court, should have used `and' instead of `or' in the definition of legal sanity."
The trial court in this case may well have used CJI 7:8:02A before it was corrected on the basis of the Gasco decision. Expert witnesses testified in support of defendant's insanity defense. The improper instruction cannot be deemed harmless.
Defendant's last claim of error contests the sufficiency of evidence presented at trial to support his conviction of kidnapping. In my opinion there was sufficient evidence to support the conviction.
I would reverse and remand for new trial.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  People v Gasco, 119 Mich. App. 143; 326 NW2d 397 (1982), lv den 414 Mich. 951 (1982), relied upon by Judge BURNS, is factually inapposite to this case. Unlike this case and Crawford, in Gasco the trial judge told the jurors that if they found the defendant to be mentally ill, but not insane, they might return a verdict of guilty but mentally ill, 119 Mich. App. 146. This instruction implied that the jury had discretion to find the defendant "guilty" or "guilty but mentally ill", if it found that the defendant was mentally ill at the time of the crime. Thus, in Gasco, it was possible for the jury to find defendant "guilty" even though under proper instructions he would have been acquitted by reason of insanity, e.g., the Gasco jury could have believed that the defendant could not conform his conduct to the requirements of the law but that he could appreciate that his acts were wrong and therefore concluded that it could not acquit on the basis of insanity under the instructions as given and yet found the defendant guilty rather than "guilty but mentally ill" because the lower court's instruction did not obligate the jury to find the defendant "guilty but mentally ill" if the defendant suffered mental illness. In this case, then, Gasco would have required reversal only had the defendant been found "guilty but mentally ill". Because the straight "guilty" verdict showed that the jury did not believe that the defendant was "mentally ill", a prerequisite to a finding of legal insanity, the erroneous instruction did not result in manifest injustice.
[2]  Compare, People v Newman, 107 Mich. App. 535, 549; 309 NW2d 657 (1981). (Analyzed in Judge BRONSON'S opinion but constituting the unanimous majority position on the sentencing issue.)
[3]  Compare, Colten v Kentucky, 407 U.S. 104; 92 S. Ct. 1953; 32 L. Ed. 2d 584 (1972), where the Court said a stiffer sentence after reversal and reconviction is allowable if imposed by a different Court after a de novo trial.
[1]  Payne was reversed on the basis that North Carolina v Pearce should not be applied retroactively. Michigan v Payne, 412 U.S. 47; 93 S. Ct. 1966; 36 L. Ed. 2d 736 (1973). However, we do not have a question of retroactivity in the present case.